In an action to recover damages for personal injuries suffered by plaintiff when she fell on a concrete step while leaving defendant’s bank premises after having made a deposit, defendant appeals from a judgment of the Supreme Court, Kings County, entered April 28, 1961, after trial, upon a jury’s verdict for $14,200 in favor of the plaintiff. Judgment reversed on the law, without costs, and complaint dismissed. In our opinion, plaintiff failed as a matter of law to establish any negligence on the part of defendant (De Salvo v. Stanley-Mark-Strand Corp., 281 N. Y. 333; cf. Savignano v. City of New York, 263 App. Div. 823; Brooks v. Bergdorf-Goodman Co., 5 A D 2d 162). We have considered all the facts; and, if we did not reverse the judgment and dismiss the complaint on the law, we would affirm the judgment and all the findings of fact implicit in the the jury’s verdict. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.